Citation Nr: 0716615	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  04-36 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center 
in Wichita, Kansas


THE ISSUE

Entitlement to a compensable initial rating for bilateral 
hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran had active duty for training (ACDUTRA) from 
September 1980 to February 1981; he also served on active 
duty from August 1984 to December 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 RO decision, which granted 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss and assigned a noncompensable rating.

The veteran participated in a Travel Board hearing in August 
2005.  A transcript of that proceeding has been associated 
with the veteran's claims folders.  The Board notes that the 
veteran was informed in April 2007 that the Veterans Law 
Judge who presided over his Travel Board hearing had retired.  
The veteran was afforded the opportunity to have a subsequent 
Board hearing, which he declined in May 2007.


FINDING OF FACT

The veteran's hearing acuity is currently no worse than Level 
I in both ears.


CONCLUSION OF LAW

The criteria for a compensable initial rating for bilateral 
hearing loss disability are not met.  38 U.S.C.A. § 1155 
(West 2002 & West Supp. 2006); 38 C.F.R. §§ 4.85, 4.86 
(2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

On receipt of a complete or substantially complete 
application, VA must notify the veteran and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the veteran and which portion VA will attempt to 
obtain on the veteran's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession  
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got  
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

This appeal stems from the original grant of service 
connection, and the January 2004 notification letter did not 
explicitly include any information pertaining to the evidence 
necessary to substantiate a claim for a higher rating.  
However, once service connection is granted, the notice 
requirements of 38 U.S.C.A. § 5103(a) are satisfied; no 
further notice is needed should the veteran appeal some 
aspect of the initial grant of service connection.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); and 
VAOPGCPREC 8-2003 (Notices of Disagreement do not constitute 
new claims requiring VA to provide notice of the information 
and evidence necessary to substantiate the newly raised 
issue).  

Even if notice requirements do apply in this case, the 2004 
letter provided the veteran with actual knowledge that 
evidence establishing the severity of his disability was 
required.  The letter told the veteran specifically to inform 
VA of where he had received treatment for the claimed 
condition.  Thus, he was aware of exactly what information 
and evidence was needed to show a higher rating was 
warranted.  Such notice is sufficient to satisfy the duty to 
notify in claims for increased ratings.  Cf. Overton v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 2006) 
(where the notice of the need for evidence showing an 
increased disability without providing the applicable ratings 
provisions was sufficient for VCAA notice requirements).  

The VCAA notice provided to the veteran prior to adjudication 
failed to provide notice of the fourth element, viz., that 
the claimant should provide any evidence relevant to the 
claim in his possession to VA.  See Pelegrini II, supra.  
Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, No. 06-7001, U.S. Fed. Cir. (May 15, 
2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., slip op. at 17.  
Lack of prejudicial harm may be shown in three ways: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
slip op. at 14; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The January 2004 letter 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to VA and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted.  The Board concludes that a reasonable person 
could be expected to understand that any relevant evidence 
should be submitted during the development of the claim.  See 
Pelegrini II, at 120-121.  Accordingly, the Board concludes 
that the failure to provide VCAA compliant notice was 
harmless.  The Board may proceed with consideration of the 
claim on the merits.  See Sanders, supra.

Since service connection was granted, and the noncompensable 
rating was assigned as of the date of receipt of the claim, 
there is no potential service connection or effective date 
issue that would warrant additional notice.  See Dingess, 
supra.  The Board finds that the veteran has been provided 
adequate notice as required by the VCAA.  Also, all relevant, 
identified, and available evidence has been obtained.  VA 
examined the veteran twice.  The veteran has not referred to 
any additional, unobtained, relevant evidence.  Thus, VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The Merits of the Claim

The veteran's bilateral hearing loss disability has been 
rated 0 percent disabling since January 1, 2004, the date of 
the receipt of his claim.  The veteran seeks a higher rating 
since the award of service connection.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  Separate diagnostic codes 
identify various disabilities and the criteria for specific 
ratings.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2006).  After careful consideration of 
the evidence, any reasonable doubt remaining will be resolved 
in favor of the veteran.  See 38 C.F.R. § 4.3 (2006).  

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2006).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, 
here, the veteran timely appealed the rating initially 
assigned for the service-connected disability within one year 
of the notice of the establishment of service connection for 
it, VA must consider whether the veteran is entitled to 
"staged" ratings to compensate him for times since filing his 
claim when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  See 
Lendenmann v. Principi, 3 Vet. App. 345(1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  See 38 C.F.R. § 4.85 
(2006).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 
1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz).  However, none of the test results below meets 
the numerical criteria for such a rating.  Thus, the 
veteran's bilateral hearing loss is to be rated by the usual 
method. 

On VA examination in April 2004, puretone thresholds were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
15
40
40
40
LEFT
5
5
40
45
45

The average decibel loss for both ears was 34.  Speech 
recognition ability was 92 percent bilaterally.  This 
examination results in a mechanical finding of hearing acuity 
Level I for both ears.  This hearing acuity only warrants a 
noncompensable rating under 38 C.F.R. § 4.85. 

On VA examination in July 2006, puretone thresholds were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
20
45
45
45
LEFT
5
10
45
45
45

The average decibel loss was 39 for the right ear and 36 for 
the left ear.  Speech recognition ability was 92 percent for 
the right ear and 96 percent for the left ear.  This 
examination results in a mechanical finding of hearing acuity 
of Level I for both ears.  This hearing acuity only warrants 
a noncompensable rating under 38 C.F.R. § 4.85. 

The veteran's claims that his bilateral hearing loss warrants 
an increased evaluation.  However, the claim hinges on a 
mechanical application of specifically defined regulatory 
standards.  See Lendenmann, supra.  Although the Board is 
mindful of the veteran's description of his hearing loss, 
regrettably, the Board is bound by the very precise nature of 
the laws governing evaluations of hearing loss disability.

In sum, the Board concludes that the veteran's bilateral 
hearing loss disability does not warrant a compensable rating 
at any time since the effective date of service connection.  
See 38 U.S.C.A. § 5107(b) (West 2002 & West Supp. 2006); 
Gilbert, supra.

ORDER

Entitlement to a compensable initial rating for bilateral 
hearing loss disability is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


